DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.
 
 Status of Claims
	Claims 1, 18, 22, and 28 have been amended by applicant and claims 1-6, 8-18, 20-24, 26-29, 31 and 33 are pending in the current application and are examined below.

Claim Interpretation
Claim 1 recites treating metallic material with hot water. The use of hot water is repeated numerous times throughout the claims. Hot water would typically be a relative term that would render the claims indefinite. However, on page 9, lines 26-28, hot water is defined as water having a temperature higher than the freezing temperature of water. As the applicant has provided an explicit definition for the term, this definition will be used to interpret the claims below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8-18, 20-24, 26-29, 31 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the instant independent claims 1 and 22 to include the limitation “fabricating an oxide-free metallic microstructured surface on a metallic material” in line 3 of claim 1 and line 3 of claim 22. There is not support for an “oxide-free” metallic microstructured surface in the specification as filed. Applicant points to paragraphs [0071], [0088]-[0089], of the specification as published in the US PG Pub. and FIG. 11A-C for support for these amendments. Paragraphs [0088]-[0089] of the PG Pub. describe that the hot water process can form metal oxide nano-structures and describes how sandblasting can be used to engrave the free. As there is no statement concerning the drawings being to scale, there can be no inference drawn from FIG. 11A-C concerning it disclosing an oxide-free surface. Finally, with respect to paragraph [0071], this paragraph states that “a native oxide layer and potential contamination on the surface are removed, which can enhance the reactions during the hot water process.” While this is a statement that the natural oxide layer is removed from the metal surface, this does not support that the metal surface is oxide-free, i.e. all oxides are removed from the surface. Removing an oxide layer does not necessarily result in the removal of all oxides from the surface. These are not equivalent statements, and an inference of all oxides being removed, which is a narrow characterization of the state of the surface, cannot be made from a statement that merely discloses that the natural oxide layer is removed.
As there is no other recitation in the specification of an “oxide-free” surface, there is not written support for these amendments. Claims 2-6, 8-18, 20-21, 23-24, 26-29, 31 and 33 are rejected as they depend from claims 1 and 22 and do not solve the above issue.

Claims 1-6, 8-18, 20-24, 26-29, 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite the limitation “hierarchically micro-nano-structured metallic material” in lines 1-2 and 6-7 and the next to last line of claim 1. This recitation is also made in the forming step of claim 22. It is not clear what is meant by “hierarchically”, nor how “micro” modifies the “nano-structured” material. Hierarchically is mentioned several times in the specification in relation to micro-nano-structured, but is only explained in relation to the method 
Further, while it is clear that a nano structure is a feature with size in the scale of nanometers (see applicant’s specification, pg. 12, lines 9-11, which states “The hot water process results in metal oxide surfaces with features in the nanoscale (nanostructured metal oxide) approximately in the range of 25-500 nm on top of the base metal surface.), it is not clear what the phrase “micro-nano-structured” means, nor how the term “micro” further modifies the limitation of the “nano-structured” material. “Micro” and “nano” are very different scales of measurement, and their use together renders the claimed invention unclear.  Similar to “hierarchically”, this phasing is only mentioned in relation to the method which produces it and it is not clear whether this creates a structure that is smaller than nano-scale or how else this modifies the claimed structure. Claims 2-6, 8-18, 20-21, 23-24, 26-29, 31 and 33 are rejected as they depend from claims 1 and 22 and do not solve the above issue. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15, 17, 20-24, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 1985001521 A1 of Bengtsson in view of Surface Cleaning, Metals Handbook Desk Edition, 2nd Ed., 2nd ed., Edited By Joseph R. Davis, ASM International, 1998, p 1126–1135 hereinafter Davis.
As to claims 1-3 and 22, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1). Bengtsson blasting or some other suitable treatment so that it is metallurgically cleaned before it is steam-treated (Bengtsson, claim 5; emphasis added) thereby meeting the claim limitation of abrasive blasting as the blasting must be abrasive to clean the surface. By metallurgically cleaning the surface, Bengtsson is disclosing removing rust (i.e. oxide) and contaminants from the surface of the metal. This object would have a microstructured surface as it is metal and not disclosed as being amorphous. 
However, with respect to the cited starting metallic material, Bengtsson does not explicitly disclose where the surface would be oxide free. 
As noted above, Bengtsson does disclose subjecting the surface to blasting before steam treatment (Bengtsson, claim 5) and it is not clear that applicant has support for an oxide-free surface, see 112(a) rejection above.
Further, Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Bengtsson discloses blasting to metallurgically clean the surface and Davis teaches that abrasive blasting removes rust (i.e. oxide) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the abrasive blasting disclosed in Bengtsson to remove all of the oxide from the surface thereby removing the contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Carrying out a disclosed cleaning step to fully clean the surface would be obvious to do, and within the capabilities of a person of ordinary skill.
Further, applicant’s claims state that the fabrication of the oxide-free metallic microstructured surface comprises a step of abrasive blasting at least one surface of the oxide-free metallic microstructured surface beyond the claimed method language, a person of ordinary skill would expect the intermediate material to exhibit the claimed properties when the claimed method step is applied. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Thus, Bengtsson meets the claim limitations of fabricating an oxide-free metallic microstructure surface on the metallic material. 
Bengtsson discloses the object is pre-treated with steam in a chamber containing water, the object is then exposed to gas, preferably from an oil burner, until a homogeneous coating of copper oxide (CuO) has formed on the object, after which the object is again treated with steam so that a film of liquid is formed on the object which is then dried, whereby monovalent copper oxide (Cu2O) is converted to divalent copper oxide (Bengtsson, claim 1), thus meeting the claim limitations of depositing metal oxides nanostructures on top of the oxide free surface and of applying a hot water process to the metallic material. See also Bengtsson Figure 1 reproduced below which shows multiple copper coated objects in the same chamber, thereby meeting the claim limitations of there being a source and a target material.

    PNG
    media_image1.png
    996
    887
    media_image1.png
    Greyscale

Bengtsson does not specifically note that nanostructures are formed on a surface of the metallic material nor that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material, nor that a hierarchically micro-nano-structured metallic material is formed. 
Further, applicant’s claims state that the fabrication of the hierarchically micro-nano-structured metallic material on the oxide-free metallic microstructured surface comprises a step of applying a hot water process to the metallic material. As neither the claim, nor the specification provides guidance on how to form hierarchically micro-nano-structured metallic material beyond the claimed language, a person of ordinary skill would expect the starting material to exhibit the claimed properties when the claimed method step is applied. 
As Bengtsson discloses the identical claimed process steps (abrasive blasting metal, followed by applying a hot water process), the process in Bengtsson must produce the same result in the product of creating metal oxide nanostructures, having a higher surface area as well as a hierarchically micro-nano-structured metallic material, and having a hierarchically micro-nano-structured metallic material. Thus Bengtsson meets the claim limitations. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

Bengtsson does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. 
prima facie case of obviousness in light of Bengtsson. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 4, as Bengtsson discloses a steam treatment (Bengtsson, claim 1; see also Fig 1), the steam must be applied at some angle relative to the metal surface, thus Bengtsson discloses this feature.

As to claim 5, Bengtsson discloses a steam treatment (Bengtsson, claim 1; see also Fig 1). This will be interpreted as meeting the claim language as this steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claims 6 and 23-24, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1) thereby disclosing one or more metallic compositions as well as where the target material is a metallic material.

claim 8, Bengtsson discloses a process for producing a patina on an object which has a surface coating of copper material (Bengtsson, claim 1) thereby meeting the definition of a film.

As to claim 9, while Bengtsson does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

	As to claim 10, Bengtsson discloses a steam treatment (Bengtsson, claim 1) thus the water temperature must be in a range that the hot water is steam.

As to claim 11, while Bengtsson does not explicitly state a pressure this method is performed at, it must be performed at some pressure. For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this pressure must be an environmental pressure and have some dissolved oxygen level.

As to claim 12, Bengtsson discloses that the object has been treated with the gas it is supplied with water vapour (i.e. steam) for the period of time necessary to achieve the desired colour and coating thickness on the copper material (Bengtsson, claim 3).

As to claim 13, Bengtsson does not explicitly state that the product produced by the claimed method includes where the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Bengtsson meets the current claim limitations. 

As to claim 14, as Bengtsson discloses a steam treatment (Bengtsson, claim 1) as the temperature of steam is above ambient temperature, Bengtsson is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claims 15 and 26, Bengtsson discloses that the object is then exposed to gas, preferably from an oil burner (Bengtsson, claim 1) thereby meeting the claim limitation of using chemical additives. 

As to claim 17, Bengtsson does not explicitly disclose activating the at least one surface of the metallic material to enhance formation kinetics of the metal oxide nanostructures during the hot water process. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps as shown the rejection of claim 1 above, the process in Bengtsson must produce the same result of activating the at least one prima facie case that Bengtsson meets the claim limitations. 

As to claim 20 and 31, Bengtsson does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Bengtsson discloses the identical process steps, the process in Bengtsson must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Bengtsson meets the claim limitations. 

As to claim 21, Bengtsson discloses an object which has a surface coating of copper (Bengtsson, claim 1) which is sand blasted and exposed to a hot water treatment or steam treatment therefore it discloses a nanostructured metallic material formed by the method of claim 1, see MPEP 2112.01(I).

As to claim 28, Bengtsson discloses that the object is subjected to blasting or some other suitable treatment so that it is metallurgically cleaned before it is steam-treated (Bengtsson, claim 5), thereby meeting the claim limitation of activating at least one surface of the target material with a pretreatment physical method.

Claims 16, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson and Davis as applied to claims 1-6, 8-15, 17, 20-24, 26, 28 and 31  above, and further in view of US 2019/0040513 A1 of Koll..
As to claims 16 and 27, Bengtsson does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 
Koll relates to an aluminum-based coating for steel sheets or steel strips, wherein the coating comprises an aluminium-based coat which is applied in the hot-dipping method and wherein a cover layer containing aluminium oxide and/or aluminium hydroxide is arranged on the coat (Koll, paragraph [0001]). Koll teaches that a cover layer containing aluminium oxide and/or aluminium hydroxide is arranged on the coat and has been produced by plasma oxidation and/or a hot water treatment at temperatures of at least 90° C., advantageously at least 95° C. and/or a steam treatment at temperatures of at least 90° C., advantageously at least 95° C (Koll, paragraph [0015]). Koll discloses additives, such as e.g. metal salts, can advantageously improve the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).
As both Bengtsson and Koll relate to similar methods of hot water treatment of metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metal salts as taught by Koll to the hot water method disclosed by Bengtsson, thereby improving the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).

As to claim 33, while Bengtsson discloses the object is pre-treated with steam in a chamber containing water, the object is then exposed to gas, preferably from an oil burner, until a homogeneous coating of copper oxide (CuO) has formed on the object, after which the object 2O) is converted to divalent copper oxide (Bengtsson, claim 1), it does not explicitly disclose a temperature that the steam treatment is carried out at. 
Koll teaches that a cover layer containing aluminium oxide and/or aluminium hydroxide is arranged on the coat and has been produced by plasma oxidation and/or a hot water treatment at temperatures of at least 90° C., advantageously at least 95° C. and/or a steam treatment at temperatures of at least 90° C., advantageously at least 95° C (Koll, paragraph [0015]). Koll teaches that this process prevents e.g. further absorption of dyestuffs or functional pigments (Koll, paragraph [0033]).
As both Bengtsson and Koll relate to similar methods of hot water treatment of metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a steam treatment at a temperature of  at least 90° C as taught by Koll into the method disclosed by Bengtsson thereby preventing further absorption of dyestuffs or functional pigments (Koll, paragraph [0033]).
As Koll discloses that this property of preventing further absorption is achieved across the disclosed range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select within the overlapping portion of the claimed range to achieve these properties. 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”, see MPEP § 2144.05(I).

Claims 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson and Davis as applied to claims 1-6, 8-15, 17, 20-24, 26, 28 and 31  above, and further in view of Surface Engineering of Nonferrous Metals, Metals Handbook Desk Edition, Surface Engineering.
As to claims 18 and 29, Bengtsson and Davis discloses the method of claim 1, see claim 1 rejection above, but does not explicitly disclose chemical pretreatment of the metallic material wherein the chemical pretreatment includes acid dipping or plasma exposure.
Surface Engineering relates to surface engineering of nonferrous metals including aluminum and aluminum alloys, copper and copper alloys, magnesium alloys, nickel and nickel alloys, titanium and titanium alloys, zirconium and hafnium, zinc alloys, and refractory metals and alloys. It describes various techniques to improve functional surface properties and enhance the appearance of product forms (Surface Engineering, abstract). Surface Engineering teaches The selection of surface treatments for copper and copper alloys is generally based on application requirements for appearance and corrosion resistance (Surface Engineering, pg. 1174, right column first paragraph in Copper and Copper Alloys section). Surface Engineering teaches pickling (i.e. dipping in acid, meeting the claim limitations) of copper in solutions containing 4 to 15% H2SO4 or 40 to 90% hydrochloric acid to remove oxides formed on the surfaces of copper-base materials during mill processing and fabricating operations (Surface Engineering, pg. 1174, right column second paragraph in Copper and Copper Alloys section).
As Bengtsson and Surface Engineering both relate to the treatment of copper alloys and Bengtsson discloses metallurgical cleaning of the surface before steam treatment (Bengtsson, claim 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a step of pickling the copper in a solution of 4 to 15% H2SO4 as taught by Surface Engineering into the method of steam treatment of copper disclosed by Bengtsson, thereby remove oxides formed on the surfaces of copper-base .

Claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272291 A1 of Moon in view of Davis.
As to claims 1-3, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1). Moon discloses an activation step of preparing doped aluminum having an activated surface through doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1). Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  
Moon discloses wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]), thereby meeting the claim limitations of depositing metal oxide nanostructures by applying a hot water process to the metallic material. Moon discloses that the nano-patterns are nano-protrusion structures which contain aluminum oxide (Moon, claim 9), meeting the limitation of depositing metal oxide nanostructures on top of the metallic microstructured surface.
Moon does not specifically note that that the treated metallic material with metal oxide nanostructures under the hot water process has a high surface area that is higher than its pristine surface area of the metallic material, nor that a hierarchically micro-nano-structured metallic material is formed. Note, it is not clear in the instant application what is meant by “hierarchically micro-nano-structured metallic material”, see 112(b) rejection above, but as the combination of Moon with Davis’ method appears identical or substantially identical to the 
Further, applicant’s claims state that the fabrication of the hierarchically micro-nano-structured metallic material on the oxide-free metallic microstructured surface comprises a step of applying a hot water process to the metallic material. As neither the claim, nor the specification provides guidance on how to form the hierarchically micro-nano-structured metallic material beyond the claimed language, a person of ordinary skill would expect the starting material to exhibit the claimed properties when the claimed method step is applied. 
As the combination of Moon and Davis discloses the identical claimed process steps (abrasive blasting metal, followed by applying a hot water process), the process in the combination of Moon and Davis must produce the same result in the product of creating metal oxide nanostructures, having a higher surface area as well as a hierarchically micro-nano-structured metallic material, and having a hierarchically micro-nano-structured metallic material. Thus the combination of Moon and Davis meets the claim limitations. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

However, Moon does not explicitly disclose abrasive blasting at least one surface of the metallic material thereby forming a oxide-free metallic microstructured surface. As noted above, it is not clear that applicant has support for an oxide-free surface, see 112(a) rejection above.


As Moon and Davis both involve the treatment metal surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abrasive blast cleaning step as taught by Davis to the method for fabricating a hydrophilic aluminum surface disclosed in Moon, thereby removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Davis notes that the process of Abrasive Blasting removes contaminants including rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint, by incorporating an abrasive treatment disclosed in Davis, the combination meets the claim limitations as the Abrasive Blasting treatment will remove contaminants and/or rust (i.e. oxides), thereby meeting the claim limitations.
As Davis teaches that abrasive blasting removes rust (i.e. oxide) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the abrasive blasting disclosed in Davis to remove all of the oxide from the surface thereby removing the contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Carrying out a disclosed cleaning 
Further, applicant’s claims state that the fabrication of the oxide-free metallic microstructured surface comprises a step of abrasive blasting at least one surface of the metallic material. As neither the claim, nor the specification provides guidance on how to form the oxide-free metallic microstructured surface beyond the claimed language, a person of ordinary skill would expect the starting material to exhibit the claimed properties when the claimed method step is applied. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Thus, the combination of Moon and Davis meets the claim limitations of fabricating an oxide-free metallic microstructure surface on the metallic material. 

As to claim 4, as Moon discloses placing the aluminum in boiling water (Moon, paragraph [0073]), this meets the claim limitation of being stirred at various flow patterns as boiling water is moving and being agitated. 

As to claim 5, Moon’s disclosure of a reaction solution comprising water or steam thereof (Moon, claim 7) will be interpreted as meeting the claim language as this water or steam must have some level of purity, resistivity, dissolved oxygen, and mineral content. 

As to claim 6, Moon discloses performing the process on an aluminum surface (Moon, claim 1).

As to claim 8, Moon’s disclosure of an aluminum plate (Moon, Fig 1) will be interpreted as meeting the claim language as this has a plate style geometry.

As to claim 9, while Moon does not explicitly recite the electrical charge of the metallic material, the claimed metal would have to be either charged or neutral, thereby meeting the claim limitation.

As to claim 10, Moon’s disclosure that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8) will be interpreted as meeting the claim limitation as this is water below the boiling point.

As to claim 11, while Moon does not explicitly state a pressure this method is performed at, Moon discloses that this process is available for a process in a low vacuum state or in a normal pressure state so as to be appropriate for mass-production (Moon, paragraph [0051]). For the purposes of applying prior art, this will be interpreted as meeting the claim limitation as this is an environmental pressure and it must have some level of dissolved oxygen.

As to claim 12, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). Thus, Moon is disclosing controlling the treatment condition thereby meeting the claim limitation.

As to claim 13, Moon does not explicitly state that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Moon and Davis discloses the identical process steps, see rejection of claim 1 above, the process in Moon and Davis must produce the same result that the phase of the metal oxides nanostructures comprises thermally stable stoichiometric oxides and hydroxides. Thus there is a prima facie case that Moon and Davis discloses the claim limitations. 

As to claim 14, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8). As this temperature is above ambient temperature, Moon is inherently disclosing heating the water, thereby meeting the claim limitation.

As to claim 15, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).

As to claims 17 and 18, Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  This meets the claim limitation of a pretreatment chemical method of plasma exposure as well as activating the surface of the metallic material as Moon discloses the same process steps (See MPEP 2112.01(I)).

As to claim 20, Moon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the combination of Moon and Davis discloses the identical process steps, the process in Moon and Davis must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon and Davis discloses the claim limitations. 

As to claim 21, Moon discloses a structure forming step of preparing a hydrophilic aluminum surface through oxidizing treatment on the doped aluminum to have nano-patterns comprising nano-protrusion structures on the aluminum surface (Moon, claim 1) therefore it discloses a nanostructured metallic material formed by the method of claim 1 (See MPEP 2112.01(I)).

As to claims 22-24, Moon discloses a method for fabricating a hydrophilic aluminum surface (Moon, claim 1) wherein oxidization of the structure forming step is performed by contacting the activated surface of the doped aluminum with a reaction solution comprising water or steam thereof (Moon, claim 7). Moon discloses that the doped-aluminum was put in boiling water, maintained for 10 minutes, and taken out of the water to fabricate aluminum having a hydrophilic aluminum surface including nano-patterns (Moon, paragraph [0073]). Moon discloses that the aluminum surface undergoes doping treatment on a part or whole of an aluminum surface with applying reactive gas thereto (Moon, claim 1; by doping part of the aluminum surface, Moon discloses creating a target surface with a different composition from 
Moon discloses placing the aluminum in boiling water (Moon, paragraph [0073]), this meets the claim limitation of immersing the source metallic material and the target material in the hot water for a period of time.
Moon does not explicitly disclose where metal oxide molecules are formed on a surface of the source metallic material, the formed metal oxide molecules are released from the surface of the source metallic material, the released oxide molecules are migrated through the hot water and deposited on a surface of the target material. Moon also does not explicitly disclose the formation of a hierarchically micro-nano-structured metallic material. Note, it is not clear what is meant by “hierarchically micro-nano-structured metallic material”, see 112(b) rejection above, but as the combination of Moon with Davis’ method is identical to the claimed method, it will be applied as meeting the claim limitations as this same method must produce the same result for the reasons outlined below.
Further, applicant’s claims state that the fabrication of the hierarchically micro-nano-structured metallic material on the oxide-free metallic microstructured surface comprises a step of applying a hot water process to the metallic material. As neither the claim, nor the specification provides guidance on how to form the hierarchically micro-nano-structured metallic material beyond the claimed language, a person of ordinary skill would expect the starting material to exhibit the claimed properties when the claimed method step is applied. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
prima facie case of obviousness in light of Moon. 

However, Moon does not explicitly disclose abrasive blasting at least one surface of the metallic material thereby forming a oxide-free metallic microstructured surface. As noted above, it is not clear that applicant has support for an oxide-free surface, see 112(a) rejection above.
Davis relates to the ASM’s reference handbook on Metals and particularly to the cleaning of metal surfaces (Davis, title). Davis teaches that Abrasive Blast Cleaning entails the forceful direction of abrasive particles, either dry or suspended in a liquid, against the surfaces of parts or products (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Davis teaches that abrasive blast cleaning removes rust, scale, dry solids, mold sand, ceramic shell coatings, or dried paint and can roughen surfaces or develop a uniform surface finish (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Abrasive blast cleaning removes contaminants and conditions the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 
As Moon and Davis both involve the treatment metal surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an abrasive blast cleaning step as taught by Davis to the method for fabricating a hydrophilic aluminum surface disclosed in Moon, thereby removing contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). 

As Davis teaches that abrasive blasting removes rust (i.e. oxide) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the abrasive blasting disclosed in Davis to remove all of the oxide from the surface thereby removing the contaminants and conditioning the surfaces for subsequent finishing (Davis, pg. 1135, first paragraph in Abrasive Blast Clearing). Carrying out a disclosed cleaning step to fully clean the surface would be obvious to and within the capabilities of a person of ordinary skill.
Further, applicant’s claims state that the fabrication of the oxide-free metallic microstructured surface comprises a step of abrasive blasting at least one surface of the metallic material. As neither the claim, nor the specification provides guidance on how to form the oxide-free metallic microstructured surface beyond the claimed language, a person of ordinary skill would expect the starting material to exhibit the claimed properties when the claimed method step is applied. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP §  2112.01(I).
Thus, the combination of Moon and Davis meets the claim limitations of fabricating an oxide-free metallic microstructure surface on the metallic material. 

As to claim 26, Moon discloses the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).

As to claims 28 and 29, Moon discloses performing an atmospheric plasma treatment method (Moon, claim 2).  This meets the claim limitation of a pretreatment chemical method of plasma exposure. Also note that the combination of Moon and Davis disclose abrasive blast cleaning (see rejection of claim 1 above) thereby meeting the claim limitation.

As to claim 31, Moon does not explicitly disclose wherein the hot water process produces a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Moon discloses the identical process steps, the process in Moon must produce the same result of a solution containing metal oxide molecules, useable for other purposes in addition to metal oxide nanostructure growth. Thus there is a prima facie case that Moon anticipates the current claim.

As to claim 33, Moon discloses that the temperature of the reaction solution ranges from 70° C. to 90° C (Moon, claim 8).

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Davis as applied to claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 above, and further in view of Koll.
As to claims 16 and 27, Moon does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 
Moon does disclose where the reaction solution may be made of water or may be made of salt including acid and chlorine (Cl) with water, and a combination thereof (Moon, paragraph [0042]).
Koll discloses additives, such as e.g. metal salts, can advantageously improve the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).
As both Moon and Koll relate to similar methods of hot water treatment of metals and Moon already discloses using salts in the hot water treatment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute metal salts as taught by Koll to the hot water method disclosed by Moon, thereby improving the corrosion resistance and colour fastness during compaction (i.e. hot water treatment) (Koll, paragraph [0033]).

Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Moon and Davis as applied to claims 1-6, 8-15, 17-18, 20-24, 26, 28-29, 31, and 33 above, and further in view of US 2011/0259571 A1 of Yamasaki.
As to claims 16 and 27, Moon does not explicitly disclose where the radiation includes microwave, laser, ultraviolet and infrared light, and the chemical additives include metal salt and metal salt solution. 

As both Moon and Yamasaki relate to similar methods of hot water treatment of metals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ozone/UV irradiation treatment as taught by Yamasaki to the hot water method disclosed by Moon, thereby imparting hydrophilicity to the surface through oxidation or surface roughening (Yamasaki, paragraph [0170]).

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
	With respect to the 102 rejection over Yamasaki, it is agreed that Yamasaki recites that the hot water/steam treatment is performed on an anodic oxide film which is not an “oxide-free microscructured surface” (Applicant’s remarks, pg. 9, first full paragraph) and therefore the rejection is withdrawn.

	With respect to the rejection over Bengtsson, applicant argues that Bengtsson does not disclose fabricating an oxide-free metallic microstructured surface on a metallic material with blasting and depositing metal oxide nanostructures on top of said surface and that while blasting may form a microstructured surface by choosing appropriate parameters, it is not a necessary result of blasting (Applicant’s remarks, pg. 11, 2nd paragraph of Bengtsson section). 
	As noted in the rejection above, while Bengtsson does not state that the surface is oxide-free, applicant does not have possession of this parameter in their disclosure. Further, as Bengtsson discloses metallurgical cleaning of the surface, it would be obvious to one of ordinary 

	Applicant argues that Bengtsson is directed to a different field of endeavor (Applicant’s remarks, pg. 11, 3rd paragraph of Bengtsson section).
	This is not persuasive, as it is not clear how these references would not be in the same field of endeavor. Applicant’s method is directed to creating oxide structures on the surface of a metal. Bengtsson discloses the same claimed method steps as applicant, and discloses the formation of oxides on the surface of the metal. The only difference is in the limited description of the properties of the intermediate and final product. As Bengtsson discloses the same method steps as applicant claims, it is not clear how the properties would not flow naturally from the process that applicant has laid out in the claims.
	
	Applicant also argues that the application of MPEP 2112.01 is improper as this section applies to composition, product and apparatus claims while the instant claims are process claims (Applicant’s remarks, pg. 11-12, 3rd and 4th paragraph of Bengtsson section).
	It is not clear how a product can be divorced from the method of making the product. Further, the application of MPEP 2112.01(I) in these rejections has been directed to where applicant is claiming properties of the intermediate or final product (i.e. the surface is oxide-free or the formation of a hierarchically micro-nano-structured metallic material. MPEP 2112.01(I) stands for the proposition that properties or functions are presumed to be inherent when the structure is substantially identical to the claims. If the product is made by the same method, it would have the same structure, and thereby have the same properties. If applicant’s envisaged product encompasses different properties from Bengtsson, the issue lies with the lack of definition of the steps necessary to achieve those properties. 
see MPEP § 2112.

	Applicant also argues that Bengtsson fails to enable one having ordinary skill in the art to come to the claimed invention without undue experimentation as it is silent on forming a microstructured surface, depositing metal oxide nanostructures on top of the oxide-free surface (Applicant’s remarks, pg. 12, 5th through 7th paragraph of Bengtsson section). 
	However, as noted above, Bengtsson discloses the claimed method steps and as abrasive blasting and “hot water” treatments are known in the art for removing contaminants/surface roughening and creating oxides on metals respectively, it would be well within the capabilities of a person of ordinary skill to carry out these steps and thereby reach a product with the claimed properties. 

	Applicant argues that Bengtsson merely mentions surface cleaning blasting and mentions in a different embodiment pretreating a roller object with steam and therefore these different embodiments would not enable a person of ordinary skill to produce the claimed method (Applicant’s remarks, pg. 12, 8th paragraph of Bengtsson section).
	However, Bengtsson is clear that the  object is subjected to blasting or some other suitable treatment so that it is metallurgically cleaned before it is steam-treated (Bengtsson, claim 5) and as such this forms a singular embodiment. However, cleaning a piece of substrate before carrying out a process on the substrate is well known and a person of ordinary skill would be capable of carrying out such a combination.  

rd through 5th paragraph of Moon section).
	However, it is well known within the art to use abrasive blasting to clean surfaces before carrying out further production on the metal and it would be obvious to a person of ordinary skill to complexly clean the surface thereby resulting in an oxide free surface. Further, as noted in the rejection above, this meets the claim method of achieving this oxide-free microstructured surface and there does not appear to be any disclosure of other steps in the specification necessary for achieving this property. Also, Moon discloses a hot water process that metal is exposed to. As this step is claimed by applicant to produce the hierarchically micro-nano-structured metallic material, it is not clear how Moon fails to disclose this property. As such, the combination of Moon and Davis disclose the claimed method and the rejection is maintained. 

	It is noted that applicant’s claimed method in the independent claims incorporates three tangible, repeatable method steps: 1) supplying a piece of metal, 2) applying abrasive blasting to the metal, 3) applying a hot water treatment to the metal which has been abrasively blasted. The rest of applicant’s limitations relate to the intermediate product (the oxide-free surface) and the final product (a hierarchically micro-nano-structured metallic material). If applicant feels that the structure disclosed in their application differs from the art, applicant is encouraged to point out and claim unique method steps that results in this different structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733


/JOSHUA S CARPENTER/Examiner, Art Unit 1733